
	

115 S1722 IS: True Reciprocity Investment Act of 2017
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1722
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2017
			Mr. Sullivan introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the Committee on Foreign Investment in the United States to consider the reciprocity of
			 foreign investment, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the True Reciprocity Investment Act of 2017.
 2.Consideration of reciprocity of foreign investmentSection 721 of the Defense Production Act of 1950 (50 U.S.C. 4565) is amended by adding at the end the following:
			
				(o)Consideration of reciprocity of foreign investment
 (1)Report requiredNot later than 30 days after the date of the enactment of the True Reciprocity Investment Act of 2017, and annually thereafter, the United States Trade Representative shall, in consultation with the Secretary of Commerce and the Secretary of the Treasury, submit to the appropriate congressional committees a report assessing the extent to which the governments of foreign countries allow investments by United States persons in those countries that are similar to investments in the United States made by entities organized under the laws of those countries.
 (2)ElementsThe report required by paragraph (1) shall include, with respect to each country that is a major trading partner of the United States, the following:
 (A)A description of the laws, policies, and practices of the country with respect to foreign investment.
 (B)A comparison of such laws, policies, and practices with the laws, policies, and practices of the United States with respect to foreign investment.
 (C)An assessment of laws, policies, and practices by the government of the country that prohibit, restrict, or delay investment in the country by United States persons.
 (D)An identification of which such laws, policies, and practices have had the most significant effect on investment in that country by United States persons.
 (E)An identification of the industries in the United States that have been most severely affected by such laws, policies, and practices.
 (F)An assessment of the transparency of the process for making such laws, policies, and practices. (G)If a bilateral investment treaty is in effect between the United States and the country, an assessment of the extent to which the government of the country has complied with its obligations under the treaty.
 (H)Recommendations with respect to what remedies may be available to facilitate investment in the country by United States persons.
 (I)An assessment of the amount of greenfield investment in the United States by persons organized under the laws of or otherwise subject to the jurisdiction of the country.
 (3)DeterminationsThe report required by paragraph (1) shall include the determination of the Trade Representative, after consideration of the elements described in paragraph (2), of whether each country that is a major trading partner of the United States—
 (A)has high barriers to investment by United States persons (to be known as a high barrier country); (B)has recently taken measures that constitute barriers to investment by United States persons or has indicated an intention to take such measures (to be known as a watch country); or
 (C)has investment laws, policies, and practices that should be monitored (to be known as a monitor country). (4)Justification for transactions with high barrier countries (A)In generalIf the Committee recommends that the President not suspend or prohibit under subsection (d) a covered transaction described in subparagraph (B), the Committee shall include in the report required by paragraph (1) an explanation of the reasons for recommending that the President not suspend or prohibit that transaction.
 (B)Covered transaction describedA covered transaction is described in this subparagraph if a party to the transaction is organized under the laws of or otherwise subject to the jurisdiction of a high barrier country.
 (5)DefinitionsIn this subsection: (A)Appropriate congressional committeesThe term appropriate congressional committees means—
 (i)the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, the Committee on Foreign Relations, and the Committee on Commerce, Science, and Transportation of the Senate; and
 (ii)the Committee on Financial Service, the Committee on Ways and Means, the Committee on Foreign Affairs, and the Committee on Energy and Commerce of the House of Representatives.
 (B)Greenfield investmentThe term greenfield investment means an investment by a foreign person in the United States under which the foreign person builds operations and facilities in the United States instead of purchasing or leasing existing facilities.
 (C)United States personThe term United States person means— (i)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (ii)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
							.
 3.Consideration of report on reciprocitySection 721(f) of the Defense Production Act of 1950 (50 U.S.C. 4565(f)) is amended— (1)in paragraph (4)—
 (A)in subparagraph (A), by redesignating clauses (i), (ii), and (iii) as subclauses (I), (II), and (III), respectively, and by moving such subclauses, as so redesignated, 2 ems to the right; and
 (B)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and by moving such clauses, as so redesignated, 2 ems to the right;
 (2)in paragraph (9), by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and by moving such clauses, as so redesignated, 2 ems to the right;
 (3)by redesignating paragraphs (1) through (11) as subparagraphs (A) through (K), respectively, and by moving such subparagraphs, as so redesignated, 2 ems to the right;
 (4)in the matter preceding subparagraph (A), as redesignated by paragraph (3), by striking may, taking into account the requirements of national security, consider— and inserting the following: “, taking into account the requirements of national security—  (1)may consider—; 
 (5)in subparagraph (K), as redesignated by paragraph (3), by striking the period at the end and inserting ; and; and
 (6)by adding at the end the following:  (2)shall consider the findings in the most recent report required by subsection (o) with respect to any foreign country with jurisdiction over a party to the proposed or pending transaction..
